ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 July 2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Messerly (US 2012/0330338), Stulen et al. (US 2009/0030311), Clement et al. (US 5,338,292), and Shelton, IV et al. (US 2011/0295295), fails to reasonably teach or suggest wherein the blade is configured to coagulate tissue while the heating pad contacts the ultrasonic blade waveguide within the shaft when considered in combination with the additional elements of the claims. Clement teaches a shaft having a cutting assembly disposed within the shaft to cover the sharpened blade while the surgical instrument is being inserted into the body such that accidental cutting of tissue does not occur during insertion, however Messerly, Stulen, and Clement fail to teach or suggest coagulating tissue with the blade while a heating pad is disposed within the shaft as claimed when considered alone or in any proper combination.
The closest prior art of record additionally fails to reasonably teach or suggest wherein the activation sled comprises an activation magnet configured to activate a sensor to trigger a timing procedure that limits the amount of time that heat is generated when taken in combination with the additional claim elements. Shelton, IV teaches a sensor comprising a magnet and a coil for sensing the position of the knife bar within the shaft (see Shelton, IV [0257]-[0258], Fig. 49), however when taken alone or in any combination with the additional prior art, fails to teach or suggest a magnet positioned on an activation sled in combination with the timing procedure to limit the amount of time heat is generated as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794